Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 21  are allowed.


Examiner’s note
In response to amendments in claims 1, 9 and 17 – 20, examiner has withdrawn claim objections mentioned in non-final office action.
In response to amendments in claims 17 – 20, examiner has withdrawn 112(b) rejection mentioned in non-final office action.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 06/16/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 9 and 17 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 9 and 17 are therefore allowable.
The prior arts of record fail to teach a method of receiving an indication of a plurality of reference signals from a base station to a user equipment (UE) that are to be transmitted to the UE during a first onDuration of a connected discontinuous reception (C-DRX) cycle established between the UE and the base station, wherein each of the plurality of reference signals are (i) to be included in a transmitter beam and (ii) associated with an uplink resource, as substantially described in the independent claims 1, 9 and 17. The claims further describe that the plurality of reference signals is received by the UE, wherein each of the plurality of reference signals is associated with one of a plurality of transmitter beams. The claims also state that one of the plurality of transmitter beams is selected based on measuring the included reference signal, and an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal is transmitted to the base station. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 8 depend on claim 1; claims 10 – 16 depend on claim 9 and claims 18 – 21 depend on claim 17. Therefore, dependent claims 2 – 8, 10 – 16 and 18 – 21 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474